DETAILED ACTION
This communication is in response to the after final amendment filed on 3/25/21 in which claims 1, 11, and 20 were amended. Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/21 has been entered.
 
Response to Arguments
With respect to the secondary reference to Eisen, the applicant in pertinent part argues:
Khoe discloses a "device [that] can determine a language based on the set of contextual attributes to determine the language desired to be used for the message composition and switch a keyboard layout to one corresponding to the determined language" Khoe at Abstract. The Office states that "Khoe does not expressly disclose switching the keyboard language layout of the text messaging application ("active application") without switching the current language setting for other applications." Office Action at p. 7. Applicant respectfully agrees. The Offices cites Eisen to allegedly teach this limitation. Applicant respectfully disagrees. Eisen states "[t]he present invention provides a method and apparatus for automatically remapping an input device of a computer..." Eisen at col 1, lines 

Applicant’s arguments have been fully considered but are unpersuasive. As discussed below, Khoe, paragraphs 31, 36, 39, 65, teaches determining a desired language based on a current context associated with a particular application (e.g., a text messaging application), and switching the keyboard layout of the particular application to one corresponding to a desired language when the currently loaded keyboard language is not the desired language. Yet, Khoe does not expressly disclose that it switches the keyboard layout of the particular application without switching the current language setting for other applications. However, Eisen, column 1, lines 53-66 and column 3, lines 27-48, teaches building a language, keyboard, process table and updating it with the appropriate language/keyboard to be used with specific applications such that, upon selection of an application, the system automatically remaps the keyboard for the appropriate language just for this application rather than the entire system. It would have Khoe to incorporate the teachings of Eisen to automatically remap the keyboard for the appropriate language just for the selected application rather than the entire system. Doing so would allow the system automatically reconfigure the keyboard input device to support the appropriate language when switching from application to application without requiring the user to manually request a remapping of the keyboard for the entire system each time they move to a window which contains text in a different language (Eisen, column 1, lines 32-50).
Applicant’s further arguments with respect to claim(s) 1, 11, and 20 have been considered but are moot because the references are remapped to teach the argued limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “detecting, prior to receiving user input . . ., based on a language associated with a user contact the user input corresponds to . . ., a language type . . . ”  It is not receiving the user input . . .,” thus suggesting that the user input is actually being received during the detecting step and contradicting the claim language stating the detecting as occurring prior to receiving user input. 
Claim 1 further recites “automatically switching, during receipt of the user input . . .” but does not expressly recite anywhere the receipt of the user input. It is unclear whether the user input was previously received or is being received concurrently. Applicant cites paragraph 20 of applicant’s specification for support of this feature. The cited portion states that the identification of the characters being typed by the user and modification of the language setting of the keyboard occurs as the user is typing the characters. However, claim 1 requires the detection that the language type of an input field is different from the current language setting to occur prior to receiving user input. It is thus unclear whether the switching occurs prior to or during the receipt of user input. 
Claims 11 and 20 are also rejected similarly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-3, 8-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khoe et al. (U.S. Pub. No. 2014/0035823) ("Khoe") in view of Eisen et al. (U.S. Pat. No. 5,523,754) ("Eisen") and Drory et al. (U.S. Pub. No. 2012/0110459) (“Drory”).

Regarding claim 1, Khoe discloses [a] method, comprising: 
implementing, using a processor, a current language setting for an input component of an electronic device; (Khoe, paragraph 31, teaches a current keyboard layout corresponding to a currently loaded keyboard language)
detecting, prior to receiving user input in the current language setting and comprising text input at the input component and using a processor, based on a language associated with a user contact the user input corresponds to and content data associated with an active application receiving the user input, a language type of an input field of the active application for the user input is different from the current language setting, (Khoe, paragraphs 31, 36, 37, teaches, upon launching (i.e., “prior to receiving user input”) a text messaging application and selecting a text box (“input field”) that is available for text entry, identifying Dutch (“language type”) as the desired language of communication from the context that the couple typically communicates using Dutch in a text messaging application and determining that the currently loaded keyboard language is not Dutch (i.e., “the current language setting”)); Khoe, paragraph 38, teaches context attributes include a type of application the user is using for the message composition, user preferences, and history) wherein the content data associated with an active application is based at least in part upon a user feedback, wherein the user feedback confirms the language associated with the user contact and the content data associated with the active application, (Khoe, paragraph 49, teaches the electronic device allows the user to confirm (“user feedback”) the switch to the second language determined based on context when the likeliness threshold is determined to be below a threshold and/or presents multiple languages as selectable options from which the user can choose the desired keyboard language) wherein the language associated with the user contact is identified from prior messages exchanged with the user contact and the language utilized in the prior messages; and (Khoe, paragraphs 38, 39, teaches that the prior communication indicates that the user has communicated with the recipient in the particular language)
automatically switching, during receipt of the user input while the input component is set for the current language setting and based upon the language type being different from the current language setting and the user contact, the current language setting to a language setting matching the language type for the active application, wherein text input provided into the active application is entered into the active application using the language type, (Khoe, paragraph 31, teaches that, after determining that the couple typically communicates in Dutch, switching the keyboard layout to one corresponding to the Dutch language when the currently loaded keyboard language is not Dutch, and the user composes a text message using the Dutch keyboard; Khoe, paragraphs 54-58, teaches that the virtual keyboard switches to Japanese as the user is typing in the recipient’s email address in English) and adjusting the automatic switching based upon the user feedback, (Khoe, paragraph 49, teaches the electronic device presents multiple languages as selectable options from which the user can choose the desired keyboard language; Khoe, paragraph 50, teaches the electronic device presents an option to permit the user to confirm that the switch to the second language is indeed desirable) wherein the automatically switching comprises changing text input previously entered using the current language setting with the active application to the language type (Khoe, paragraph 59, teaches converting previously typed characters in English (“current language setting”) including the recipient’s e-mail address to the determined language, e.g., Japanese (“language type”)). 
Khoe, paragraphs 31, 36, 39, 65, teaches determining a desired language based on a current context associated with the text messaging application, and switching the keyboard layout of the text messaging application to one corresponding to the Dutch language when the Khoe does not expressly disclose switching the keyboard language layout of the text messaging application (“active application”) without switching the current language setting for other applications. However, Eisen, column 1, lines 53-66 and column 3, lines 27-48, teaches building a language, keyboard, process table and updating it with the appropriate language/keyboard to be used with specific applications such that, upon selection of an application, the system automatically remaps the keyboard for the appropriate language just for this application rather than the entire system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khoe to incorporate the teachings of Eisen to automatically remap the keyboard for the appropriate language just for the selected application rather than the entire system. Doing so would allow the system automatically reconfigure the keyboard input device to support the appropriate language when switching from application to application without requiring the user to manually request a remapping of the keyboard for the entire system each time they move to a window which contains text in a different language (Eisen, column 1, lines 32-50).
Khoe, paragraphs 31, 36, 39, 65, teaches determining a desired language based on a current context associated with the text messaging application, and switching the keyboard layout of the text messaging application to one corresponding to the Dutch language when the currently loaded keyboard language is not Dutch. Yet, Khoe does not particularly disclose wherein the active application generates a request to switch the current language setting for the active application through an input method editor application programming interface. However, Drory, paragraph 38, teaches that a designated application may perform keyboard Khoe to incorporate the teachings of Drory to perform a keyboard language change by using an API. Doing so would the application to automatically adjust the input configuration without requiring the user to manually make the change (Drory, paragraph 38).

Regarding claim 2, Khoe, in view of Eisen and Drory, discloses the invention of claim 1 as discussed above. Khoe further discloses wherein the content data used to detect the language type comprises a historical user input to the input component (Khoe, paragraph 31, 38, teaches identifying Dutch as the desired language of communication from the context that the couple typically communicates using Dutch with the text messaging application or that the type of application that the user is using for message composition, user preferences and history suggest Dutch as the desired language). 

Regarding claim 3, Khoe, in view of Eisen and Drory, discloses the invention of claim 1 as discussed above. Khoe further discloses wherein the input component comprises an on screen keyboard (Khoe, paragraph 6, teaches the keyboard is a virtual keyboard displayed on the mobile device). 

Regarding claim 8, Khoe, in view of Eisen and Drory, discloses the invention of claim 1 as discussed above. Khoe further discloses wherein the automatic switching occurs responsive to a historical user input received at the input component; and (Khoe, paragraph 31, 38, teaches identifying Dutch as the desired language of communication from the context that the couple typically communicates using Dutch with the text messaging application or that the type of application that the user is using for message composition, user preferences and history suggest Dutch as the desired language)
wherein previous user input provided to the input component is converted to a new language after the automatic switching (Khoe, paragraph 59, teaches converting previously typed characters including the recipient’s e-mail address to the determined language).

Regarding claim 9, Khoe, in view of Eisen and Drory, discloses the invention of claim 1 as discussed above. Khoe further discloses providing a notification to a user of the automatic switching (Khoe, paragraph 41, teaches presenting a set of selectable user interface items representing the language suggestions).

Regarding claim 10, Khoe, in view of Eisen and Drory, discloses the invention of claim 9 as discussed above. Khoe further discloses receiving a user input in response to the notification; and (Khoe, paragraph 41, teaches the user selects the desired language from the set of selectable user interface items)
adjusting the automatic switching according to the user input (Khoe, paragraph 41, teaches loading the keyboard corresponding to the selected language).

Regarding claim 11, Khoe discloses [a]n information handling device, comprising: 
a processor; (Khoe, paragraph 44)
an input component; (Khoe, paragraph 44)
a memory device that stores instructions executable by the processor (Khoe, paragraph 44) to: 
implement a current language setting for the input component of the information handling device; (Khoe, paragraph 31, teaches a current keyboard layout corresponding to a currently loaded keyboard language)
detect, prior to receiving user input in the current language setting and comprising text input at the input component, based on a language associated with a user contact the user input corresponds to and content data associated with an active application receiving the user input, a language type of an input field of the active application for the user input is different from the current language setting, (Khoe, paragraphs 31, 36, 37, teaches, upon launching (i.e., “prior to receiving user input”) a text messaging application and selecting a text box (“input field”) that is available for text entry, identifying Dutch (“language type”) as the desired language of communication from the context that the couple typically communicates using Dutch in a text messaging application and determining that the currently loaded keyboard language is not Dutch (i.e., “the current language setting”)); Khoe, paragraph 38, teaches context attributes include a type of application the user is using for the message composition, user preferences, and history) wherein the content data associated with an active application is based at least in part upon a user feedback, wherein the user feedback confirms the language associated with the user contact and the content data associated with the active application (Khoe, paragraph 49, teaches the electronic device allows the user to confirm (“user wherein the language associated with the user contact is identified from prior messages exchanged with the user contact and language utilized in the prior messages; and (Khoe, paragraphs 38, 39, teaches that the prior communication indicates that the user has communicated with the recipient in the particular language)
automatically switch, during receipt of the user input while the input component is set for the current language setting and based upon the language type being different from the current language setting and the user contact, the current language setting of the input component to a language setting matching the language type for the active application, wherein text input corresponding to the user input for the user contact and provided into the active application is entered into the active application using the language type, (Khoe, paragraph 31, teaches that, after determining that the couple typically communicates in Dutch, switching the keyboard layout to one corresponding to the Dutch language when the currently loaded keyboard language is not Dutch, and the user composes a text message using the Dutch keyboard; Khoe, paragraphs 54-58, teaches that the virtual keyboard switches to Japanese as the user is typing in the recipient’s email address in English) and adjusting the automatic switching based upon the user feedback, (Khoe, paragraph 49, teaches the electronic device presents multiple languages as selectable options from which the user can choose the desired keyboard language; Khoe, paragraph 50, teaches the electronic device presents an option to permit the user to confirm that the switch to the second language is indeed desirable) wherein the automatically switching comprises changing text input previously entered using the current language setting within the active application to the language type (Khoe, paragraph 59, teaches converting previously typed characters in English (“current language setting”) including the recipient’s e-mail address to the determined language, e.g., Japanese (“language type”)).
Khoe, paragraphs 31, 36, 39, 65, teaches determining a desired language based on a current context associated with the text messaging application, and switching the keyboard layout of the text messaging application to one corresponding to the Dutch language when the currently loaded keyboard language is not Dutch. Yet, Khoe does not expressly disclose switching the keyboard language layout of the text messaging application (“active application”) without switching the current language setting for other applications. However, Eisen, column 1, lines 53-66 and column 3, lines 27-48, teaches building a language, keyboard, process table and updating it with the appropriate language/keyboard to be used with specific applications such that, upon selection of an application, the system automatically remaps the keyboard for the appropriate language just for this application rather than the entire system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khoe to incorporate the teachings of Eisen to automatically remap the keyboard for the appropriate language just for the selected application rather than the entire system. Doing so would allow the system automatically reconfigure the keyboard input device to support the appropriate language when switching from application to application without requiring the user to manually request a remapping of the keyboard for the entire Eisen, column 1, lines 32-50).
Khoe, paragraphs 31, 36, 39, 65, teaches determining a desired language based on a current context associated with the text messaging application, and switching the keyboard layout of the text messaging application to one corresponding to the Dutch language when the currently loaded keyboard language is not Dutch. Yet, Khoe does not particularly disclose wherein the active application generates a request to switch the current language setting for the active application through an input method editor application programming interface. However, Drory, paragraph 38, teaches that a designated application may perform keyboard language changes by generating a keyboard event corresponding to a language mode change, or by using an application programming interface (API). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khoe to incorporate the teachings of Drory to perform a keyboard language change by using an API. Doing so would the application to automatically adjust the input configuration without requiring the user to manually make the change (Drory, paragraph 38).

Regarding claim 12, Khoe, in view of Eisen and Drory, discloses the invention of claim 11 as discussed above. Khoe further discloses wherein the content data used to detect the language type comprises a historical user input to the input component (Khoe, paragraph 31, 38, teaches identifying Dutch as the desired language of communication from the context that the couple typically communicates using Dutch with the text messaging application or that the 

Regarding claim 13, Khoe, in view of Eisen and Drory, discloses the invention of claim 11 as discussed above. Khoe further discloses wherein the input component comprises an on screen keyboard (Khoe, paragraph 6, teaches the keyboard is a virtual keyboard displayed on the mobile device).

Regarding claim 18, Khoe, in view of Eisen and Drory, discloses the invention of claim 11 as discussed above. Khoe further discloses wherein the automatic switching occurs responsive to a historical user input received at the input component; and (Khoe, paragraph 31, 38, teaches identifying Dutch as the desired language of communication from the context that the couple typically communicates using Dutch with the text messaging application or that the type of application that the user is using for message composition, user preferences and history suggest Dutch as the desired language)
wherein previous user input provided to the input component is converted to a new language after the automatic switching (Khoe, paragraph 59, teaches converting previously typed characters including the recipient’s e-mail address to the determined language).

Regarding claim 19, Khoe, in view of Eisen and Drory, discloses the invention of claim 11 as discussed above. Khoe further discloses wherein the instructions are further executable by the processor to: provide a notification to a user of the automatic switching; (Khoe, paragraph 
receive a user input in response to the notification; and (Khoe, paragraph 41, teaches the user selects the desired language from the set of selectable user interface items)
adjust the automatic switching according to the user input (Khoe, paragraph 41, teaches loading the keyboard corresponding to the selected language).

Regarding claim 20, Khoe discloses [a] product, comprising: 
a storage device having code stored therewith, the code being executable by a processor and comprising: (Khoe, paragraph 44)
code that implements a current language setting for an input component of an electronic device; (“Code” is interpreted as software instructions and, therefore, having sufficient structure so as not to invoke 112(6). Khoe, paragraph 31, teaches a current keyboard layout corresponding to a currently loaded keyboard language).
code that detects, prior to receiving user input in the current language setting and comprising text input at the input component, based on a language associated with a user contact the user input corresponds to and content data associated with an active application receiving the user input, a language type of an input field of the active application for the user input is different from the current language setting, (“Code” is interpreted as software instructions and, therefore, having sufficient structure so as not to invoke 112(6). Khoe, paragraphs 31, 36, 37, teaches, upon launching (i.e., “prior to receiving user input”) a text messaging application and selecting a text box (“input field”) that is available for text entry, Khoe, paragraph 38, teaches context attributes include a type of application the user is using for the message composition, user preferences, and history) wherein the content data associated with an active application is based at least in part upon a user feedback, wherein the user feedback confirms the language associated with the user contact and the content data associated with the active application, (Khoe, paragraph 49, teaches the electronic device allows the user to confirm (“user feedback”) the switch to the second language determined based on context when the likeliness threshold is determined to be below a threshold and/or presents multiple languages as selectable options from which the user can choose the desired keyboard language) wherein the language associated with the user contact is identified from prior messages exchanged with the user contact and language utilized in the prior messages; and (Khoe, paragraphs 38, 39, teaches that the prior communication indicates that the user has communicated with the recipient in the particular language)
code that automatically switches, during receipt of the user input while the input component is set for the current language setting and based upon the language type being different from the current language setting and the user contact, the current language setting of the input component to a language setting matching the language type for the active application, wherein text input corresponding to the user input for the user contact and provided into the active application is entered into the active application using the language type, (“Code” is interpreted as software instruction and, therefore, having sufficient structure Khoe, paragraph 31, teaches that, after determining that the couple typically communicates in Dutch, switching the keyboard layout to one corresponding to the Dutch language when the currently loaded keyboard language is not Dutch, and the user composes a text message using the Dutch keyboard; Khoe, paragraphs 54-58, teaches that the virtual keyboard switches to Japanese as the user is typing in the recipient’s email address in English)
and adjusting the automatic switching based upon the user feedback, (Khoe, paragraph 49, teaches the electronic device presents multiple languages as selectable options from which the user can choose the desired keyboard language; Khoe, paragraph 50, teaches the electronic device presents an option to permit the user to confirm that the switch to the second language is indeed desirable) wherein the automatically switching comprises changing text input previously entered using the current language setting within the active application to the language type (Khoe, paragraph 59, teaches converting previously typed characters in English (“current language setting”) including the recipient’s e-mail address to the determined language, e.g., Japanese (“language type”)). 
Khoe, paragraphs 31, 36, 39, 65, teaches determining a desired language based on a current context associated with the text messaging application, and switching the keyboard layout of the text messaging application to one corresponding to the Dutch language when the currently loaded keyboard language is not Dutch. Yet, Khoe does not expressly disclose switching the keyboard language layout of the text messaging application (“active application”) without switching the current language setting for other applications. However, Eisen, column 1, lines 53-66 and column 3, lines 27-48, teaches building a language, keyboard, process table Khoe to incorporate the teachings of Eisen to automatically remap the keyboard for the appropriate language just for the selected application rather than the entire system. Doing so would allow the system automatically reconfigure the keyboard input device to support the appropriate language when switching from application to application without requiring the user to manually request a remapping of the keyboard for the entire system each time they move to a window which contains text in a different language (Eisen, column 1, lines 32-50).
Khoe, paragraphs 31, 36, 39, 65, teaches determining a desired language based on a current context associated with the text messaging application, and switching the keyboard layout of the text messaging application to one corresponding to the Dutch language when the currently loaded keyboard language is not Dutch. Yet, Khoe does not particularly disclose wherein the active application generates a request to switch the current language setting for the active application through an input method editor application programming interface. However, Drory, paragraph 38, teaches that a designated application may perform keyboard language changes by generating a keyboard event corresponding to a language mode change, or by using an application programming interface (API). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khoe to incorporate the teachings of Drory to perform a keyboard language change by using an Drory, paragraph 38).

Claims 4-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Khoe, Eisen and Drory as applied to claims 1 and 11 above, and further in view of Lee et al. (U.S. Pub. No. 2007/0135145) (“Lee”).

Regarding claim 4, Khoe, in view of Eisen and Drory, discloses the invention of claim 1 as discussed above. Khoe, paragraphs 54, 57, teaches determining the desired language based on an e-mail address input by the user of an intended recipient. Yet, Khoe does not disclose wherein the content data used to detect the language type comprises text displayed on a display device. However, Lee, paragraphs 67-76, teaches analyzing characters in a received text message e.g. short message, multimedia message, or email, ("text displayed on a display device") and displaying a message input window to the user based on the language information determined from the analysis of the received message. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khoe to incorporate the teachings of Lee to use the language information determined from an analysis of a received text message to determine a language to use in replying to the message. Doing so would enable an improved method of transmitting and receiving messages on a mobile terminal between users who communicate in different languages (Lee, paragraph 15).

Khoe, in view of Eisen, Drory and Lee, discloses the invention of claim 4 as discussed above. Khoe, paragraphs 54, 57, teaches determining the desired language based on an e-mail address input by the user of an intended recipient. Yet, Khoe does not disclose further comprising analyzing the text displayed in the active application. However, Lee, paragraphs 67-76, teaches analyzing characters in a received text message e.g. short message, multimedia message, or email, ("text displayed in an active application") and displaying a message input window to the user based on the language information determined from the analysis of the received message. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khoe to incorporate the teachings of Lee to use the language information determined from an analysis of a received text message to determine a language to use in replying to the message. Doing so would enable an improved method of transmitting and receiving messages on a mobile terminal between users who communicate in different languages (Lee, paragraph 15).

Regarding claim 6, Khoe, in view of Eisen, Drory and Lee, discloses the invention of claim 4 as discussed above. Khoe, paragraphs 54, 57, teaches determining the desired language based on an e-mail address input by the user of an intended recipient. Yet, Khoe does not disclose further comprising analyzing the text displayed in a received electronic communication. However, Lee, paragraphs 67-76, teaches analyzing characters in a received text message e.g. short message, multimedia message, or email, ("text displayed in a received electronic communication") and displaying a message input window to the user based on the language information determined from the analysis of the received message. It would have been obvious Khoe to incorporate the teachings of Lee to use the language information determined from an analysis of a received text message to determine a language to use in replying to the message. Doing so would enable an improved method of transmitting and receiving messages on a mobile terminal between users who communicate in different languages (Lee, paragraph 15).

Regarding claim 7, Khoe, in view of Eisen, Drory and Lee, discloses the invention of claim 6 as discussed above. Khoe, paragraphs 54, 57, teaches determining the desired language based on an e-mail address input by the user of an intended recipient. Yet, Khoe does not disclose wherein the received electronic communication is at least one of: a messaging application, an electronic mail, and audio data. However, Lee, paragraphs 67-76, teaches analyzing characters in a received text message e.g. short message, multimedia message, or email, ("messaging application, an electronic mail") or voice message, ("audio data") and displaying a message input window to the user based on the language information determined from the analysis of the received message. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khoe to incorporate the teachings of Lee to use the language information determined from an analysis of a received text/voice message to determine a language to use in replying to the message. Doing so would enable an improved method of transmitting and receiving messages on a mobile terminal between users who communicate in different languages (Lee, paragraph 15).

Khoe, in view of Eisen and Drory, discloses the invention of claim 11 as discussed above. Khoe, paragraphs 54, 57, teaches determining the desired language based on an e-mail address input by the user of an intended recipient. Yet, Khoe does not disclose wherein the content data used to detect the language type comprises text displayed on a display device. However, Lee, paragraphs 67-76, teaches analyzing characters in a received text message e.g. short message, multimedia message, or email, ("text displayed on a display device") and displaying a message input window to the user based on the language information determined from the analysis of the received message. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khoe to incorporate the teachings of Lee to use the language information determined from an analysis of a received text message to determine a language to use in replying to the message. Doing so would enable an improved method of transmitting and receiving messages on a mobile terminal between users who communicate in different languages (Lee, paragraph 15).

Regarding claim 15, Khoe, in view of Eisen, Drory and Lee, discloses the invention of claim 14 as discussed above. Khoe, paragraphs 54, 57, teaches determining the desired language based on an e-mail address input by the user of an intended recipient. Yet, Khoe does not disclose further comprising analyzing the text displayed in the active application. However, Lee, paragraphs 67-76, teaches analyzing characters in a received text message e.g. short message, multimedia message, or email, ("text displayed in an active application") and displaying a message input window to the user based on the language information determined from the analysis of the received message. It would have been obvious to one of ordinary skill Khoe to incorporate the teachings of Lee to use the language information determined from an analysis of a received text message to determine a language to use in replying to the message. Doing so would enable an improved method of transmitting and receiving messages on a mobile terminal between users who communicate in different languages (Lee, paragraph 15).

Regarding claim 16, Khoe, in view of Eisen, Drory and Lee, discloses the invention of claim 14 as discussed above. Khoe, paragraphs 54, 57, teaches determining the desired language based on an e-mail address input by the user of an intended recipient. Yet, Khoe does not disclose further comprising analyzing the text displayed in a received electronic communication. However, Lee, paragraphs 67-76, teaches analyzing characters in a received text message e.g. short message, multimedia message, or email, ("text displayed in a received electronic communication") and displaying a message input window to the user based on the language information determined from the analysis of the received message. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khoe to incorporate the teachings of Lee to use the language information determined from an analysis of a received text message to determine a language to use in replying to the message. Doing so would enable an improved method of transmitting and receiving messages on a mobile terminal between users who communicate in different languages (Lee, paragraph 15).

Khoe, in view of Eisen, Drory and Lee, discloses the invention of claim 16 as discussed above. Khoe, paragraphs 54, 57, teaches determining the desired language based on an e-mail address input by the user of an intended recipient. Yet, Khoe does not disclose wherein the received electronic communication is at least one of: a messaging application, an electronic mail, and audio data. However, Lee, paragraphs 67-76, teaches analyzing characters in a received text message e.g. short message, multimedia message, or email, ("messaging application, an electronic mail") or voice message, ("audio data") and displaying a message input window to the user based on the language information determined from the analysis of the received message. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khoe to incorporate the teachings of Lee to use the language information determined from an analysis of a received text/voice message to determine a language to use in replying to the message. Doing so would enable an improved method of transmitting and receiving messages on a mobile terminal between users who communicate in different languages (Lee, paragraph 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419.  The examiner can normally be reached on M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHID K KHAN/Examiner, Art Unit 2178